DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 101 that form the basis for the rejections under this section made in this Office action:
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 PEG (now been incorporated into MPEP 2106), the revised procedure for determining whether a claim is "directed to" a judicial exception requires a two-prong inquiry into whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human interactions such as a fundamental economic practice, or mental processes); and (2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)). 
 Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: (3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.0S(d)); or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Claims 1-13 describe an abstract concept of reporting performance of an agricultural input for a plant. Specifically, representative claim 1 recites:

1. A computer-implemented method for reporting performance of an agricultural input for a plant, the method comprising: 
using a computer database to store a set of agricultural inputs, plants for which the agricultural inputs are used, performance attributes of the agricultural inputs, historical agricultural input performance values, and a relative significance of each of the agricultural inputs for the performance attribute, wherein the relative significance of each of the agricultural inputs is relative to a control; and 
using a computer processor to: 
receive a plant selection; 
receive an attribute to be targeted for the plant selection; 
identify a plurality of agricultural inputs for affecting the targeted attribute for the plant based on the historical agricultural input performance values; 
rank the plurality of agricultural inputs for affecting the targeted attribute for the selected plant using the relative significance associated therewith; and 
display the plurality of agricultural inputs and corresponding ranks for the received attribute associated with the selected plant.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The highlighted portion of the claim constitutes an abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance and the additional elements are NOT sufficient to amount to significantly more than the judicial exceptions, as analyzed below:
1. Statutory Category ?
Yes.  
The claim recites a series of steps and, therefore, is a process.

2A - Prong 1: Judicial Exception Recited?
Yes.  
The step of “identify a plurality of agricultural inputs for affecting the targeted attribute for the plant based on the historical agricultural input performance values” could be performed by a human using mental steps or basic critical thinking thus falls within the “Mental Process” Grouping of Abstract Ideas; while the step of “rank the plurality of agricultural inputs for affecting the targeted attribute for the selected plant using the relative significance associated therewith” merely employs mathematical relationships to manipulate existing information to generate additional information thus falls within the “Mathematical Concepts” Grouping of Abstract Ideas defined by the 2019 PEG.
2A - Prong 2: Integrated into a Practical Application?
No.  
The highlighted portion includes: “using a computer processor to …”, which is recited at a high level of generality as an intended use of a well-known general purpose computer processor. The inclusion of such generic recitation does not integrate the abstract idea into a practical application because it does not impose any significant weight or meaningful limits on practicing the abstract idea.

Note: 
a) A claim reciting a judicial exception is “integrated into a practical application” if it adds a specific limitation beyond the judicial exception that is not a “well-understood, routine, conventional activity in the field.” On the other hand, if the claim “simply appends well-understood, routine, conventional activities previously known to the industry,” it is still directed to that abstract idea and ineligible.

b) The recitation of generic intended use in a claim does not necessarily preclude that claim from reciting an abstract idea.

2B: Claim provides an Inventive Concept?

No. 
The additional elements, such as “using a computer database to store …”, and “display …” are NOT sufficient to amount to significantly more than the judicial exceptions (see Berkheimer under 2019 PEG). The step of “using a computer database to store” is well-understood, routine, conventional activity in the art. The act of “display …” is merely a recitation of insignificant post-solution activity, which is deemed well-understood, routine, or conventional in the art.

The claim is therefore ineligible.


The dependent claims 2-10 inherit attributes of the claim from which they depend, and do not add anything which would render the claimed invention a patent eligible application of the abstract idea. The dependent claims either extend (narrow) the abstract idea or claim additional elements which do not amount for "significant more" because they are generically recited and/or conventional and well-understood in the art. Specifically, the limitations in dependent claims 2-10 merely add details to the algorithm which forms the abstract idea as discussed above, but do not contain any further “additional elements” that may be enough to qualify as "significantly more".
Claims 11-13 are rejected for the same reason as for claims 1-10.
Hence the claims 1-13 are treated as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by STENZEL et al. (WO 2019063274 A1).
	Regarding claim 1, STENZEL discloses a computer-implemented method for reporting performance of an agricultural input for a plant (Abstract), the method comprising: using a computer database (e.g., 220 in Fig. 1) to store a set of agricultural inputs (e.g., 223, see para. 0024-0025), plants (i.e., the target crops) for which the agricultural inputs are used (para. 0023-0025), performance attributes (e.g., the application properties of the protection products, or the advice properties) of the agricultural inputs (para. 0023-0025), historical agricultural input performance values (para. 0011: “For example, a crop protection product data record can have a crop protection product identifier (number or name) and one or more protection product properties for a respective target. Each target corresponds to a particular infestation or a particular crop disease. Field specific conditions vary from field to field and can be entities such as soil type, water conditions, previous applications on the field”), and a relative significance of each of the agricultural inputs for the performance attribute, wherein the relative significance of each of the agricultural inputs is relative to a control (para. 0067); and using a computer processor to: receive a plant selection (block 1400 in Fig. 2); receive an attribute (e.g., growth stage code) to be targeted for the plant selection (para. 0021); identify a plurality of agricultural inputs for affecting the targeted attribute for the plant based on the historical agricultural input performance values (block 1500 in Fig. 2; see also para. 0019: “The advice logic program 130 when applied to the particular situation identifies one or more appropriate protection products suitable treat the particular target in near-real time and generates a mix instruction 140 as the advice for the respective product mix which is suitable to combat the target in the particular situation”); rank the plurality of agricultural inputs for affecting the targeted attribute for the selected plant using the relative significance associated therewith (para. 0005-0007: “ … to optimize chemical crop protection by determining in near-real-time an appropriate spray mix instruction for a given crop situation (i.e. crop, growth stage, target) which enables immediate application of the spray mix for an improved yield”; para. 0015: “the provided crop protection product mix instruction includes the information about the respective product identifier(s) and the respective amounts to be added to the protection product mix with the aim optimize the yield in the field”; by inherency, optimization of the chemical crop protection reads on “rank the plurality of agricultural inputs …”; see also para. 0031: “it may include multiple protection products with respective percentages or absolute quantities”); and display the plurality of agricultural inputs and corresponding ranks for the received attribute associated with the selected plant (para. 0015, 0033, 0069, 0076).
	Regarding claim 3, STENZEL discloses: wherein the attribute is a plant disease (para. 0011).
	Regarding claim 4, STENZEL discloses: wherein the agricultural input comprises one or more of: a pesticide, a plant growth regulator, a nutrient, an adjuvant, or a combination thereof (para. 0003).
	Regarding claim 5, STENZEL discloses: wherein the plant selection comprises one or more of a crop plant, a sexually reproducing plant, an asexually reproducing plant, a seed variety (para. 0003, 0023).
	Regarding claim 6, STENZEL discloses: wherein the attribute to be targeted comprises one or more of pest control, yield, controlled growth, nutrient uptake (para. 0003, 0023-0024).
	Regarding claim 8, STENZEL discloses: providing a rank based on a spray interval (para. 0032).
	Regarding claim 9, STENZEL discloses: wherein the set of agricultural inputs further comprises parameters at which the agricultural input was delivered, and the computer processor is further configured to receive a selection of a parameter for delivering the agricultural input and identify the plurality of agricultural inputs therefrom (para. 0004, 0011).
	Regarding claim 10, STENZEL discloses: wherein the parameters comprise one or more of a type of a spray volume of the agricultural input, a water volume (para. 0011, 0032).
	Regarding claim 11, STENZEL discloses a computer-implemented method for reporting performance of an agricultural input for a plant (Abstract), the method comprising: using a computer database (Fig. 1) to store a set of agricultural input and agricultural input products (e.g., 223, see para. 0024-0025), plants (i.e., the target crops) for which the agricultural inputs are used (para. 0023-0025), performance attributes (e.g., the application properties of the protection products, or the advice properties) of the agricultural input products (para. 0023-0025), historical agricultural input product performance values (para. 0011: “For example, a crop protection product data record can have a crop protection product identifier (number or name) and one or more protection product properties for a respective target. Each target corresponds to a particular infestation or a particular crop disease. Field specific conditions vary from field to field and can be entities such as soil type, water conditions, previous applications on the field”), and a relative significance of each of the agricultural input products, wherein the relative significance of each of the agricultural input products is relative to a control (para. 0067); using a computer processor to: receive a first selection of a plant (block 1400 in Fig. 2); receive a second selection of a type of agricultural input, the received second selection for affecting an attribute (e.g., growth stage code) associated with the selected plant (para. 0021); identify a plurality of agricultural input products using the selections based on the historical agricultural input performance values (block 1500 in Fig. 2; see also para. 0019: “The advice logic program 130 when applied to the particular situation identifies one or more appropriate protection products suitable treat the particular target in near-real time and generates a mix instruction 140 as the advice for the respective product mix which is suitable to combat the target in the particular situation”); rank the plurality of agricultural input products for affecting the targeted attribute for the selected plant using the relative significance associated therewith (para. 0031: “it may include multiple protection products with respective percentages or absolute quantities”); and display the plurality of agricultural inputs and ranks for the selected plant (para. 0015, 0033, 0069, 0076).
	Regarding claim 12, STENZEL discloses: receiving (e.g., via the advice logic program) a selection of two or more agricultural input products, and wherein the plurality of agricultural input products identified include the received selection of the two or more agricultural input products (para. 0031).
	Regarding claim 13, STENZEL discloses the claimed invention (see discussion for claims 1 and 11 above).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over STENZEL et al. in view of VAN ROOIJEN et al. (US 20210219550 A1).
	Regarding claim 2, STENZEL does not mention explicitly: wherein the performance attributes of the agricultural inputs comprise American Phytopathological Society performance attributes.
	VAN ROOIJEN discloses a method of pest control (para. 0001-0002), comprising: providing a performance attribute of a given agricultural input, wherein the performance attributes of the agricultural inputs comprise American Phytopathological Society performance attributes (para. 0206, 0209).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate VAN ROOIJEN’s teaching of American Phytopathological Society performance attributes into the method of STENZEL to arrive the claimed invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over STENZEL et al. in view of Green et al. (US 20050125260 A1).
	Regarding claim 7, STENZEL does not mention explicitly: wherein the plurality of agricultural inputs are ranked for their historical effectiveness.
	Green discloses a method of producing quotations and related information on optimized inputs and services for plant production (Abstract), comprising: storing and providing data of a plurality of inputs and services, wherein the plurality of inputs and services are ranked for their historical effectiveness (para. 0024, 0037, 0049-0050).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Green’s teaching of ranking/optimizing the plurality of agricultural inputs based on their historical effectiveness into the method of STENZEL to arrive the claimed invention. Doing so would greatly improve the efficiency of managing inputs and services (Green, Abstract; para. 0022, 0025, 0027).

Response to Arguments
9.	Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
	Regarding the rejection under 35 USC 101, Applicant argues that: “the methods recited in the independent claims are not directed to abstract mental processes …” because “ "using a computer processor to: ... identify a plurality of agricultural inputs for affecting the targeted [selected] attribute for the [selected] plant based on the historical agricultural input performance values; and rank the plurality of agricultural inputs for affecting the targeted attribute for the selected plant using the relative significance associated therewith", where "the relative significance of each of the agricultural inputs is relative to a control", which cannot be practically performed in the human mind.” The Examiner respectfully disagrees. 
	Applicant invention provides a method for reporting performance of an agricultural input for a plant, essentially, based on selectively retrieving/presenting prestored historical data and information. Under the 2019 PEG (now been incorporated into MPEP 2106), Examiner identifies that the method steps, such as using a computer processor to: identify a plurality of agricultural inputs for affecting the targeted attribute for the plant based on the historical agricultural input performance values; rank the plurality of agricultural inputs for affecting the targeted attribute for the selected plant using the relative significance associated therewith wherein the relative significance of each of the agricultural inputs is relative to a control, are directed to a process, under its broadest reasonable interpretation, that covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “using a computer processor”, nothing in the claimed elements precludes the steps from practically
being performed in the mind or performed manually by the user, e.g., using hand and paper. The mere nominal recitation of a generic computer processor does not take the claim limitation out of the mental processes grouping.
	In contrast, for illustration purposes, below is an example of method claim which does not recite any of the judicial exceptions enumerated in the 2019 PEG: 
“A method of displaying icons on a graphical user interface (GUI) of a computer system, comprising: receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon; determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time; and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.”

	It is deemed that such a claim is eligible under 35 U.S.C. § 101. For
instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the “determining step” now requires action by a processor that cannot be practically applied in the mind. In particular, the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage.
	Applicant further argues that: “ "display the plurality of agricultural inputs and corresponding ranks for the received attribute associated with the selected plant," embodies significantly more than a generic computer component and is configured to perform a function not practically performed in the human mind.” Examiner respectfully disagrees.
According to MPEP § 2106.0S(d), Examiner maintains that the additional elements, such as “using a computer database to store …”, and “display …” are NOT sufficient to amount to significantly more than the judicial exceptions (see Berkheimer under 2019 PEG). In particular, Examiner asserts that the limitation of “display …” is merely a recitation of insignificant post-solution activity, which is considered well-understood, routine, or conventional in the art. 
Applicant’s arguments with respect to the rejection of 1-13 under 35 U.S.C. § 101 are therefore not persuasive. The rejection is maintained.
Regarding the rejection under 35 USC 102/103, Applicant argues that: “Because Stenzel does not disclose its system stores “historical agricultural input performance values” or “a relative significance of each of the agricultural inputs for the performance attribute, wherein the relative significance of each of the agricultural inputs is relative to a control”, Stenzel’s system cannot function to “identify a plurality of agricultural inputs for affecting the targeted attribute for the plant based on the historical agricultural input performance values” as recited in claim 1; nor can the Stenzel system function to “rank the plurality of agricultural inputs for affecting the targeted attribute for the selected plant using the relative significance associated therewith” as recited in claim 1.” Examiner respectfully disagrees.
Examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With these principles in mind, Examiner asserts that STENZEL does disclose or teach a computer-implemented method for reporting performance of an agricultural input for a plant including the limitations in question. Specifically, the Examiner’s rejection maps the limitation of historical agricultural input performance values to STENZEL’s crop data including information about the applicability (i.e., performance) of various protection product segments for the particular crop (para. 0009, 0021, 0025), the field specific conditions including previous (i.e., historical) applications on the field (para. 0011), and the knowledge about which crop protection product(s) should be applied to which crop(s) in which situation (para. 0019; note, knowledge includes facts, information, and skills acquired by a person through experience) which reflects decision trees regarding the application of certain protection products to respective crops under certain field situations (para. 0026). Furthermore, Examiner takes the position that the phrase “a relative significance” as recited in the claims is treated as a relative terminology (see MPEP 2173.05(B)), since neither the “relative significance” nor “a control” itself is reasonably clear regarding what level of significance is acceptable. As such, STENZEL’s process of optimizing the chemical crop protection (para. 0005-0007, 0015, 0031, 0033, 0066, 0069, 0076) does read on the limitations of “identify a plurality of agricultural inputs for affecting the targeted attribute for the plant based on the historical agricultural input performance values” and ”rank the plurality of agricultural inputs for affecting the targeted attribute for the selected plant using the relative significance associated therewith wherein the relative significance of each of the agricultural inputs is relative to a control” in question.
The rest of the Applicant’s arguments are reliant upon the issues discussed above, and are deemed to be non-persuasive as well for the reasons provided above. The rejection under 35 USC 102/103 is therefore maintained.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2857          

/TOAN M LE/Primary Examiner, Art Unit 2857